            Case 2:19-cr-00311-JCM-DJA Document 15 Filed 03/31/20 Page 1 of 3



 1   ROBERT M. DRASKOVICH, ESQ.
     Nevada Bar No. 6275
 2   815 South Casino Center Blvd.
     Las Vegas, Nevada 89101-6718
     702-474-4222
 3   emagana@draskovich.com
     robert@draskovich.com
 4
     RICHARD A. WRIGHT, ESQ.
 5   Nevada Bar No. 886
     300 S. Fourth Street, Suite 701
 6   Las Vegas, Nevada 89101
     702-382-4004
     rick@wmllawlv.com
 7
     Attorneys for Defendant
 8                              UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF NEVADA
 9

10   UNITED STATES OF AMERICA,                      )       Case No.: 2:19-CR-00311-JCM-DJA
                Plaintiff,                          )
                                                    )
11                                                  )       STIPULATION TO CONTINUE
                                                    )       SENTENCING HEARING
12   vs.
                                                    )            (Second Request)
                                                    )
13                                                  )
                                                    )
14   CAMERON COLLINGS,                              )
                 Defendant.                         )
15   ____________________________________           )


16          Defendant, Cameron Collings, by and through his attorneys of record, Robert M.

17   Draskovich, Esq., of The Draskovich Law Group, and Richard A. Wright, Esq., of Wright

18   Marsh & Levy, and Plaintiff United States of America, by and through NICHOLAS A.

19   TRUTANICH, United States Attorney, and Bianca Pucci, Assistant United States Attorney,

20   stipulate and request that the Court continue his sentencing hearing, currently scheduled for

21   April 21, 2020, for sixty (60) days or to a date convenient to the Court.

22          Due to COVID-19 and the safety measures that have been enacted, all parties would

23   request to continue the matter. Defendant Collings is out of custody and does not object to the

24   request for continuance. Defendant Collings waives any right he may have to a speedy

25   sentencing in this matter pursuant to FED. R. CRIM. P. 32(b)(1).
                                                        1
            Case 2:19-cr-00311-JCM-DJA Document 15 Filed 03/31/20 Page 2 of 3



 1          WHEREFORE, the parties stipulate and request that the Court continue defendant

 2   Collings’ sentencing hearing, currently scheduled for April 21, 2020, for sixth (60) days or to a

 3   date convenient to the Court.

 4          RESPECTFULLY SUBMITTED this 31st day of March, 2020.

 5
                                                  /s/ Bianca R. Pucci
 6                                                BIANCA R. PUCCI
                                                  Assistant United States Attorney
 7                                                Attorney for Plaintiff

 8                                                /s/ Robert M. Draskovich
                                                  ROBERT M. DRASKOVICH, ESQ.
 9                                                Nevada Bar No. 6275

10                                                /s/ Richard A. Wright
                                                  RICHARD A. WRIGHT, ESQ.
11                                                Nevada Bar No. 886

12                                                Attorneys for Defendant

13

14

15

16

17

18

19

20

21

22

23

24

25
                                                     2
            Case 2:19-cr-00311-JCM-DJA Document 15 Filed 03/31/20 Page 3 of 3



 1                              UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3                                        ) Case No.: 2:19-CR-00311-JCM-DJA
     UNITED STATES OF AMERICA,
                                          )
 4                                        )
                 Plaintiff,
                                          ) ORDER CONTINUING SENTENCING
 5                                        ) HEARING
           vs.                            )
 6                                        )
     CAMERON COLLINGS,                    )
                                          )
 7                                        )
                 Defendant.
                                          )
 8
     ____________________________________ )
 9
             This matter comes before the Court on the parties Stipulation to Continue Sentencing.
10
     Based on the stipulation of the parties, and good cause appearing therefore, the Court hereby
11
     finds that:
12
             1.     Due to COVID-19 and the safety measures that have been enacted, all parties
13
     request to continue the matter. Defendant Collings is out of custody and does not object to the
14
     request for continuance of his sentencing hearing currently scheduled for April 21, 2020, for
15
     sixty (60) days or to a date convenient to the Court.
16
             2.     The Court hereby concludes that the ends of justice are best served by granting
17
     this continuance of defendant Collings’ sentencing. The additional time requested by this
18
     stipulation is excludable in computing the time within which a sentencing must commence
19
     pursuant to FED. R. CRIM. P. 32(b)(1).
20
                                                 ORDER
21
             IT IS THEREFORE ORDERED that the sentencing hearing, currently scheduled for
22                                                                             10:30 am
                                              June 26, 2020
     April 21, 2020, is vacated and reset to _________________ at the hour of ________.
23                                                             April____
                                                                     3, 2020.
                                              IT IS SO ORDERED this      day March, 2020.
24
                                              _________________________________
                                              UNITED STATES DISTRICT JUDGE
25
                                                      3
